Name: Council Regulation (EEC) No 1636/87 of 9 June 1987 amending Regulation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 6 . 87 Official Journal of the European Communities No L 153/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1636/87 of 9 June 1987 amending Regulation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy Whereas, in the light of experience acquired during the functioning of the agri-monetary arrangements since the introduction of the ECU as agricultural unit of account, that time limit may now be abandoned, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament ('), Whereas Article 1 ( 1 ) of Regulation (EEC) No 1676/85 (2), as last amended by Regulation (EEC) No 910/87 (3), stated that the unit of account to be used in the legal instru ­ ments relating to the common agricultural policy was to be the ECU as defined by Council Regulation (EEC) No 3180/78 of 18 December 1978 changing the value of the unit of account used by the European Monetary Coopera ­ tion Fund (4), as last amended by Regulation (EEC) No 2626/84 (*) ; whereas, however, Article 1 5 (2) of Regulation (EEC) No 1676/85 stated that the said Article 1 ( 1 ) was to be valid until 30 September 1987 only ; Article 1 Article 15 (2) of Regulation (EEC) No 1676/85 is hereby deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 9 June 1987. For the Council The President H. DE CROO (') Opinion delivered on 15 May 1987 (not yet published in the Official Journal). (2) OJ No L 164, 24. 6 . 1985, p. 1 . 0 OJ No L 88 , 31 . 3 . 1987, p. 42. (4) OJ No L 379, 30 . 12. 1978 , p. 1 . 0 OJ No L 247, 16. 9 . 1984, p. 1 .